Decision of
Hartwell, J.
On information by the Attorney-General.
The respondent is complained of on a charge of malpractice and gross misconduct in having negotiated a lease of certain land from one Kaili, and Kaula, his wife, to the firm of Campbell and Turton, under false pretences as to the title, knowing the same to be in one Mailou, from whom he negotiated a subsequent lease of a portion of said land to other parties; also, besides a fee of $40 for said lease, for taking a fee of $50 from said Kaili and Kaula under pretence of obtaining an order of Court to set aside a certain conveyance of the said second portion of land to said Mailou. The information charges that the false pretences aforesaid were practiced on aged and ignorant natives, to induce them to part with said $90. The respondent’s counsel demurred to the information as showing no case sufficient in law, but the demurrer was overruled.
By the Court.
I am not sure on the evidence that the respondent is guilty of gross misconduct towards Campbell and Turton; but that he misled the natives Kaili and Kaula by persuading them to pay him $50 for work he had not undertaken to perform, although about one year has since elapsed, is clear enough.
The respondent undertaking to refund the said $50 to the said Kaili and Kaula, he is fined $1 and costs.